114 S.E.2d 659 (1960)
252 N.C. 783
STATE
v.
Bill BILLER, Vernon Jackson Lloyd and Larry Brooks Holt.
No. 721.
Supreme Court of North Carolina.
June 10, 1960.
*660 Atty. Gen. T. W. Bruton, Asst. Atty. Gen., Glenn L. Hooper, Jr., for the State.
Dalton H. Loftin, Hillsboro, for defendants appellants.
PER CURIAM.
Defendants move in Supreme Court in arrest of judgment on the ground that the warrants under which they were tried, convicted and sentenced, are fatally defective in that they did not sufficiently allege that the owner of the property allegedly stolen was either a natural person or a legal entity capable of owning property, citing as authority therefor the case of State v. Thornton, 251 N.C. 658, 111 S.E.2d 901.
The Attorney General in response thereto states that before pleading to the warrants the defendants moved to quash the same, and their motion was denied, and they except; and that he is unable to distinguish the instant case from the Thornton case wherein judgment was arrested.
The legal effect of arresting the judgment is to vacate verdict of guilty of larceny as charged and judgment of imprisonment imposed below, and the State, if it so desire, may proceed against defendants upon a sufficient indictment. State v. Thornton, supra, and cases cited. See also State v. Rorie, 252 N.C. 579, 114 S.E.2d 233.
Judgment arrested.